Citation Nr: 1547218	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-14 752	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss disability, rated 30 percent disabling as of July 21, 2015, and as noncompensable prior to that date.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1958 to February 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that granted service connection for bilateral hearing loss and assigned a noncompensable rating for the disability. 

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).

On a VA Form 9 dated April 2014, the Veteran indicated that he did not want a Board hearing in connection with his appeal.

Subsequently, in April 2015, the Board remanded the claim for additional development. As a result, a new rating decision dated in August 2015 increased the evaluation of hearing loss from 0 percent disabling to 30 percent disabling, effective July 21, 2015. A Supplemental Statement of the Case (SSOC) also dated in August 2015 inaccurately reflects a rating of 20 percent for the bilateral hearing loss disability. The Board notes that the critical discussion in the SSOC explains a 30 percent rating is warranted, and that the 30 percent rating corresponds with the August 2015 rating decision as well as the September 2015 award notification letter. Therefore, the 20 percent rating noted in the SSOC was in error.

The issue of service connection for eustachian tube dysfunction was raised by the Veteran in correspondence dated in September 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b)  (2015).

FINDING OF FACT

On October 2, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant of the claim of entitlement to an increased rating for bilateral hearing loss, rated 30 percent disabling as of July 21, 2015, and as noncompensable prior thereto, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal regarding an increased initial rating for bilateral hearing loss and the appeal is dismissed.

ORDER

The appeal is dismissed.


		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


